J-A06002-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                         :        PENNSYLVANIA
                                         :
              v.                         :
                                         :
                                         :
 DESHAWN NELSON                          :
                                         :
                   Appellant             :   No. 1205 WDA 2019

        Appeal from the Judgment of Sentence Entered June 28, 2018
   In the Court of Common Pleas of Allegheny County Criminal Division at
                      No(s): CP-02-CR-0013075-2012


BEFORE: BENDER, P.J.E., LAZARUS, J., and McCAFFERY, J.

MEMORANDUM BY BENDER, P.J.E.:                        FILED: May 24, 2021

      Appellant, Deshawn Nelson, appeals nunc pro tunc from the aggregate

judgment of sentence of life imprisonment, followed by 15 to 30 years’

incarceration, imposed after a jury convicted him of first-degree murder,

attempted murder, aggravated assault, and recklessly endangering another

person. On appeal, Appellant challenges the sufficiency of the evidence to

sustain his murder conviction, and argues that the trial court erred by

precluding him from asking a Commonwealth witness about the terms of the

witness’s probationary sentence. After careful review, we affirm.

      The trial court summarized the evidence presented at Appellant’s trial,

as follows:

      The evidence adduced in this matter established that the victim,
      Daimond Hill, died from a gunshot wound to his chest on August
      26, 2012. He was found lying outside his home at 404 Curtin
      Avenue in the Beltzhoover section of the City of Pittsburgh.
J-A06002-21


     Aaron Camp testified in this case that he was a childhood friend
     of Daimond. On August 17, 2012, Mr. Camp and Daimond were
     together on Kingsboro Street in the Beltzhoover section of the City
     of Pittsburgh driving around in Mr. Camp’s Jeep. Mr. Camp had
     pulled over to the side of the street to speak with friends. While
     they were stopped, Mr. Camp testified that he observed
     [Appellant], whom he knew as “Deemo,” approach the Jeep and
     fire multiple gunshots toward the Jeep. Daimond suffered bullet
     wounds to his hand. Mr. Camp drove the victim to his house and
     left him in the care of his mother. Daimond’s mother, Jamel Hill,
     took him to the hospital.

     Jamel Hill testified that she knew who [Appellant] was prior to
     August 17, 2012, but she did not know him personally. She
     testified that she took Daimond to the hospital after he was shot
     in the hand on August 17, 2012. She further testified that on
     August 25, 2012, she was driving her blue SUV near her home
     with her other son in the passenger seat. As she approached the
     stop sign at the top of the hill near her residence, she observed
     [Appellant] running toward her vehicle with his hand extended.
     Her younger son had been adjusting the radio at the time. While
     in her SUV near her house, she received a phone call from
     Daimond asking her if she was alright because he heard gunshots
     fired in the neighborhood. Police were called to the scene. The
     subsequent police investigation disclosed that Ms. Hill’s SUV had
     a flat tire from bullet holes and the body of the vehicle also
     sustained bullet holes. Nine-millimeter shell casings were found
     in the area from which [Appellant] fired his gun.

     Ms. Hill further testified that on August 26, 2012, the day after
     she was shot at by [Appellant], she wanted Daimond to leave the
     house for his own safety. They agreed that Daimond would call a
     “jitney” which would take him to another safe residence.1 Because
     the cell phone service signal is weak in their home, she believed
     Daimond went outside to call a jitney to pick him up. Shortly after
     he went downstairs, Ms. Hill heard gunshots. She began to
     scream. She ran to the bathroom window of her residence and
     looked outside. At first, she saw nobody. However, she [then]
     saw [Appellant] running up the street carrying a gun. As she was
     screaming, [Appellant] turned around and looked directly at her.
     Ms. Hill then ran downstairs and outside. She went to Daimond
     and held him until police arrived. He was pronounced dead at the
     hospital.
        1   A “jitney” is a private taxi service.

                                        -2-
J-A06002-21


     Ms. Hill testified that she clearly saw [Appellant’s] face just after
     the shooting. She had also previously identified him in a pre-trial
     photo array. Nine-millimeter shell casings were found just in front
     of 410 Curtin Avenue. The shell casings recovered on August 25,
     2012[,] and the shell casings recovered on August 26, 2012[,]
     were determined to have been fired from the same gun.

     Paula Meyers testified that she was on the second floor of her
     house on August 25, 2012. Her house was located on Cedarhurst
     Avenue which was adjacent to Curtin Avenue. While she was
     sewing, she looked out her window and observed a blue SUV
     driving up Curtin Avenue towards Cedarhurst Avenue. She lost
     sight of the blue SUV but immediately heard gunshots just after
     she saw the blue SUV turn onto Cedarhurst. She looked out of
     the window and saw [Appellant] standing on the corner of
     Cedarhurst Avenue and Curtin Avenue and shooting at the blue
     SUV. [Appellant] was wearing a white t-shirt, green khaki cargo
     shorts and white tennis shoes. She then went downstairs and
     called the police. Police officers arrived and she reported her
     observations to them.

     The following day, August 26, 2012, Ms. Meyers was again on the
     second floor of her residence sewing. She was facing the back
     window of her house and observed [Appellant] walking down
     Freeland Street with another person. The other person was
     wearing white pants. She watched the two men hide behind some
     “weeds” as a vehicle passed them. The two men began walking
     down the alley and she observed [Appellant], wearing the green
     shorts and white t-shirt, holding a gun in his left hand. [Appellant]
     put the gun in his pocket and the two men continued to walk
     “down the cut.” Both men hid behind a bush and were looking
     down toward Curtin Avenue. Ms. Meyers then began to write a
     description of the other man in the white pants so she could
     provide it to the police. When she looked back out the window,
     she did not see the man in the white pants. She did, however,
     see [Appellant] run down Curtin Avenue toward a blue car. He
     had the gun in his hand at the time. She lost sight of [Appellant]
     but immediately heard six to eight gunshots. She then ran
     downstairs and called the police. She soon heard a woman
     screaming, “help me, help me! They killed my baby!” Ms. Meyers
     identified [Appellant] as the person she saw with the gun. Ms.
     Meyers worked at a local recreation center and she knew
     [Appellant] because he was a past visitor at the center. Ms.
     Meyers originally refused to identify [Appellant] as the person she


                                     -3-
J-A06002-21


       observed because she was fearful of retaliation. Detectives seized
       green shorts from [Appellant] during the investigation of this case.
       Ms. Meyers identified the shorts [as those] that [Appellant] wore
       on August 25, 2012[,] and August 26, 2012[,] in court. Those
       shorts contained gunshot residue on them.

Trial Court Opinion (TCO), 7/15/20, at 2-5.

       Based on this evidence, Appellant was convicted of the above-stated

offenses.1 On June 29, 2018, he was sentenced to the aggregate term set

forth supra. Appellant did not file a post-sentence motion or a direct appeal.

However, he later sought the reinstatement of his appeal rights via a timely

petition under the Post Conviction Relief Act, 42 Pa.C.S. §§ 9541-9546. The

court granted that petition, and Appellant filed the present nunc pro tunc

appeal. He also complied with the trial court’s order to file a Pa.R.A.P. 1925(b)

concise statement of errors complained of on appeal, and the court filed its

Rule 1925(a) opinion.        Herein, Appellant states two issues for our review,

which we have reordered for ease of disposition:

       I. Whether there was sufficient evidence to convict Appellant of
       [f]irst-[d]egree murder?

       II. Whether the trial court erred and/or abused its discretion by
       prohibiting the defense from asking Aaron Camp [about] the
       terms of his probation?

Appellant’s Brief at 5.

       To begin, we note our standard of review of a challenge to the sufficiency

of the evidence:

____________________________________________


1 We note that this was Appellant’s third jury trial. His first two trials ended
in mistrials because the jury could not reach a verdict. See Appellant’s Brief
at 6-7; Appellant’s Reply Brief at 2.

                                           -4-
J-A06002-21


      In reviewing a sufficiency of the evidence claim, we must
      determine whether the evidence admitted at trial, as well as all
      reasonable inferences drawn therefrom, when viewed in the light
      most favorable to the verdict winner, are sufficient to support all
      elements of the offense. Commonwealth v. Moreno, 14 A.3d
      133 (Pa. Super. 2011). Additionally, we may not reweigh the
      evidence or substitute our own judgment for that of the fact
      finder. Commonwealth v. Hartzell, 988 A.2d 141 (Pa. Super.
      2009). The evidence may be entirely circumstantial as long as it
      links the accused to the crime beyond a reasonable doubt.
      Moreno, supra at 136.

Commonwealth v. Koch, 39 A.3d 996, 1001 (Pa. Super. 2011).

      Here, Appellant avers that the Commonwealth failed to present

sufficient evidence that he was the person who shot Daimond Hill and,

therefore, his conviction for first-degree murder must be reversed. Appellant

contends that the two witnesses to the crime, Paula Meyer and Jamel Hill,

provided inconsistent and incredible identifications of Appellant.    First, in

regard to Ms. Meyer, Appellant contends that her present “testimony wholly

contradict[ed] her testimony from previous trials to fit the narrative that

Appellant was the killer.” Appellant’s Brief at 29. However, Appellant offers

no explanation of how Ms. Meyer’s testimony was inconsistent trial-to-trial.

      Appellant also claims Ms. Meyer’s identification was insufficient because

she did not actually see the shooting. However, Ms. Meyer did see Appellant

holding a gun and running toward the victim’s home just before multiple

gunshots rang out.    Ms. Meyer also saw Appellant shooting at Jamel Hill’s

vehicle the day prior. Clearly, this was strong circumstantial evidence that

Appellant was the person who shot the victim, even though Ms. Meyer did not

actually see Appellant pull the trigger.


                                      -5-
J-A06002-21



      We also reject Appellant’s argument that Ms. Meyer’s identification

should have been deemed incredible because she did not immediately identify

Appellant. Ms. Meyer explained that her delay in identifying Appellant was

due to her fear of retaliation. While Appellant claims the jury should have

disbelieved this explanation because there was no evidence that he ever

actually threatened Ms. Meyer, it is obvious that she could have feared

retaliation despite never being explicitly threatened. Thus, this argument is

meritless.

      Appellant also avers that the jury should have disbelieved Ms. Hill’s

testimony that she saw Appellant fleeing from the shooting scene. He claims

that Ms. Hill has a “personal bias” against Appellant based on her

“unsubstantiated belief that Appellant or his group of friends burglarized her

home four (4) months prior to the murder.” Id. at 32, 33. Although Ms. Hill

did testify that she suspected Appellant was involved in burglarizing her home,

the jury was still free to believe her testimony that she identified Appellant

because she locked eyes with him as he fled the scene of her son’s murder.

      Appellant also focuses on the fact that Ms. Hill did not identify Appellant

as the shooter on the day her son was killed, but only did so from a photo

array shown to her several days later.       According to Appellant, her late

identification was made only because “people in the community started telling

her Appellant was involved in the murder.” Id. at 33. The record does not

support this claim. On cross-examination at trial, Ms. Hill denied that she

had heard from people in the community that Appellant was the shooter. See

                                      -6-
J-A06002-21



N.T. Trial, 3/28/18, at 163 (“Nobody was telling me that [Appellant] was the

one.”). While Ms. Hill did testify that the police had heard from community

members that Appellant shot her son, id., there was no indication that the

police told Ms. Hill this fact, or that she knew it before she identified Appellant.

Id. Rather, Ms. Hill unequivocally testified, “I looked [Appellant] in the face

right there at 404 Curtin, and that's how I know he killed my son.” Id. The

jury was free to credit this testimony.

      Finally, Appellant claims that Ms. Meyer’s and Ms. Hill’s identifications

should not have been believed because their description of the shooter did not

completely match. Specifically, Ms. Meyer said the shooter was wearing cargo

shorts, while Ms. Hill said he was wearing jeans. Id. at 35. This inconsistency

is not significant. After the shooting, police found cargo shorts with gunshot

residue on them in Appellant’s home, thus supporting Ms. Meyer’s description

and indicating that Ms. Hill’s was mistaken. However, Ms. Hill only tentatively

testified that she believed Appellant had on jeans, and her inaccuracy in this

regard was understandable, given that she observed Appellant as he fled her

home after shooting her son, and she was focused on his face as the two made

eye contact.

      In sum, the arguments presented by Appellant do not convince us that

the evidence failed to prove his identity as the shooter. Instead, we agree

with the trial court that,

      [w]hile it is clear that no witness in this case specifically saw
      [Appellant] pull the trigger at the precise time th[at] the victim
      was shot, the circumstantial evidence of identification was

                                       -7-
J-A06002-21


     substantial. Immediately after the victim was shot, [Ms.] Hill
     looked out of her window and saw [Appellant] running from the
     area of the shooting, carrying a handgun. As [Ms.] Hill was
     screaming, [Appellant] turned toward her and she had a clear look
     at his face. At trial, she clearly identified him running away from
     the scene. [Ms.] Meyers was also looking out her window … and
     observed [Appellant in] the area … carrying a gun in his hand.
     Immediately after [Ms. Meyer heard] … gunshots, she heard [Ms.]
     Hill crying and screaming that someone had killed her “baby.”
     This [c]ourt believes that these two identifications of [Appellant]
     running from the scene almost contemporaneously with the
     gunshots being fired that killed the victim [were] sufficient
     evidence of identification.

     Additional circumstantial evidence linked [Appellant] to the
     shooting of the [victim]. The evidence at trial established that
     [Appellant] tried to shoot the victim multiple times during the days
     prior to August 26, 2012. Aaron Camp testified that he personally
     observed [Appellant] shoot at the victim while he was riding in Mr.
     Camp’s vehicle on August 17, 2012. Moreover, on August 25,
     2012, both [Ms.] Hill and [Ms.] Meyers saw [Appellant] shoot at
     [Ms.] Hill’s vehicle while she was driving and her other son was
     riding as a passenger. This [c]ourt believes the jury could have
     reasonably inferred that [Appellant] incorrectly believed that
     Daimond Hill was inside the vehicle. As set forth above, in
     evaluating sufficiency, a reviewing court must view the evidence
     in a light most favorable to the Commonwealth[,] and the
     credibility determinations of the jury are given deference. For all
     of the reasons set forth above, this [c]ourt believes that the jury
     was free to evaluate the identification testimony in this case. Trial
     evidence established that trial witnesses identified [Appellant] as
     the person who shot and killed the victim. This claim fails.

TCO at 7-8. Appellant’s sufficiency argument does not warrant relief.

     In Appellant’s second issue, he claims that the court erred by precluding

him from questioning Aaron Camp about the terms of his probation.            As

context for this claim, prior to Mr. Camp’s testimony, defense counsel moved

for the admission of evidence that Mr. Camp was serving a sentence of

probation. See N.T. Trial, 3/28/18, at 53. Defense counsel specified that he


                                     -8-
J-A06002-21



wished to ask Mr. Camp “[i]f he’s on probation, what he’s on probation for,

and if he’s been promised anything in exchange for testifying for the

Commonwealth.” Id. at 53-54. In response, the Commonwealth argued that

Mr. Camp’s probationary sentence was inadmissible as his underlying charge

of possession with intent to deliver was not a crimen falsi offense. Id. at 52.

The Commonwealth also stated that Mr. Camp had not been promised

anything in exchange for his testimony.     Id. at 53.   Ultimately, the court

concluded that defense counsel was attempting “a fishing expedition[,]” as

there was no indication that Mr. Camp had any “hope of having his term of

probation terminated or shortened.” Id. at 55, 57. When defense counsel

replied that he could only know if Mr. Camp hoped for favorable treatment by

asking him, the court directed the Commonwealth to “[m]ake the witness

available to [defense counsel] so he can ask the witness about that outside of

the hearing of the jury.” Id. at 58. Defense counsel replied that he was “not

interested in asking the witness outside of the presence of the jury[,]” and

stated that he accepted the court’s ruling. Id.

      Despite this argument and ruling before Mr. Camp took the stand, the

court ultimately allowed him to testify that he was on probation. Id. at 73.

In addition, Mr. Camp testified that he was incarcerated when he first provided

information to the police implicating Appellant in the shooting, and that he

had been released from prison after the District Attorney wrote a letter to the

judge assigned to Mr. Camp’s case requesting his release for his protection,

in light of the fact he was testifying against Appellant. Id. at 77-78. When

                                     -9-
J-A06002-21



Mr. Camp was asked if he had “been promised anything to testify[,]” Camp

replied, “No.” Id. at 83.

      Then, on cross-examination, defense counsel asked Camp, “what are

the terms of your probation?” Id. at 84. When the Commonwealth objected,

defense counsel argued “that it goes to the redirect[,]” during which Mr. Camp

had stated he had not been promised anything to testify.       Id.   The court

sustained the Commonwealth’s objection.

      Appellant now insists that he should have been permitted to question

Mr. Camp about the terms of his probation.      Initially, he observes that in

Commonwealth v. Evans, 512 A.2d 626 (Pa. 1986), our Supreme Court

declared that “a prosecution witness may be biased because of the expectation

of leniency in some pending matter even when no promises have been made.”

Id. at 632. Thus, the Court held “that the right guaranteed by Art. I Section

9 of the Pennsylvania Constitution to confront witnesses against a defendant

in a criminal case entails that a criminal defendant must be permitted to

challenge a witness’s self-interest by questioning him about possible or actual

favored treatment by the prosecuting authority in the case at bar, or in any

other non-final matter involving the same prosecuting authority.” Id.

      Appellant argues that under Evans, he should have been allowed to

question Mr. Camp about the terms of his probation. He insists that, “without

knowing the terms and length of the probation, the jury was precluded from

considering whether Mr. Camp was likely to receive favorable treatment ex

post facto. This is a regular practice: to have a witness testify, wait to see

                                    - 10 -
J-A06002-21



how helpful the testimony proves to be, and then the District Attorney will

give favorable treatment.” Appellant’s Brief at 22. Appellant explains that

“[t]he essence of this issue is not that [Mr.] Camp … received favorable

treatment,” but whether he was “testifying to curry favor by the District

Attorney for future favorable treatment.” Id. at 24. Appellant argues that

the terms of Mr. Camp’s probation – in particular, the length of his

probationary sentence – were “crucial to illustrate to the jury that [Mr.] Camp

would     expect   a   lessening   of     his    probation   sentence   from   the

Commonwealth….” Id.

        Appellant’s argument is unconvincing.         He complains that he was

precluded from asking Mr. Camp if he was testifying to garner future favorable

treatment, yet he never attempted to ask Mr. Camp that question. He also

did not ask Mr. Camp about the length of his remaining probationary term.

Instead, Appellant asked Mr. Camp, generally, about the terms of his

probation. When the Commonwealth objected, defense counsel only argued

that his question “goes to the redirect[,]” without any elaboration on how the

terms of Mr. Camp’s probation were relevant. N.T. Trial at 84. Moreover,

during the argument before Mr. Camp took the stand, defense counsel did not

specifically ask to question Mr. Camp about the terms of his probation.

Instead, counsel stated that he wished to ask Mr. Camp if he was on probation,

and if he had been promised anything in exchange for his testimony. See id.

at 53-54. Those questions were asked of Mr. Camp.




                                        - 11 -
J-A06002-21



      Ultimately, the trial court found it impossible to “comprehend how the

answer to [the] question [about the terms of Mr. Camp’s probation] would

have been probative of any fact of consequence in this case….” TCO at 13. It

also noted that Appellant “offered no proper basis for its admission.”        Id.

Given our discussion supra and the record before us, we discern no abuse of

discretion in the court’s decision.

      Nevertheless, even if the trial court did err by precluding the at-issue

question posed to Mr. Camp, we conclude that the error was harmless. Our

Supreme Court has explained:

      It is well settled that “an appellate court has the ability to affirm
      a valid judgment or verdict for any reason appearing as of
      record.” Commonwealth v. Parker, … 919 A.2d 943, 948 ([Pa.]
      2007) (citing Commonwealth v. Katze, … 658 A.2d 345 ([Pa.]
      1995) (Opinion in Support of Affirmance)). As we explained
      in Commonwealth v. Thornton,

         [t]he doctrine of harmless error is a technique of appellate
         review designed to advance judicial economy by obviating
         the necessity for a retrial where the appellate court is
         convinced that a trial error was harmless beyond a
         reasonable doubt. Its purpose is premised on the well-
         settled proposition that “[a] defendant is entitled to a fair
         trial but not a perfect one.”

      … 431 A.2d 248, 251 ([Pa.] 1981).

Commonwealth v. Allshouse, 36 A.3d 163, 182 (Pa. 2012).

      In this case, even had Appellant been permitted to admit evidence

showing that Mr. Camp was testifying in the hopes of receiving favorable

treatment, we are convinced, beyond a reasonable doubt, that the verdict

would have remained the same. The trial court’s summary of the evidence



                                      - 12 -
J-A06002-21



presented at trial, and our analysis of Appellant’s sufficiency claim,

demonstrate that there was ample circumstantial evidence, aside from Mr.

Camp’s testimony, that established Appellant’s guilt. Accordingly, even if the

court improperly precluded evidence of Mr. Camp’s probation terms, that error

was harmless.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/24/2021




                                    - 13 -